Citation Nr: 0909959	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant and his spouse testified before the undersigned 
Veterans Law Judge at a June 2008 hearing conducted at the 
RO.  A transcript of the hearing is of record.

This case was brought before the Board in July 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  However, the Veteran failed to appear 
for this VA examination.  As such, the Board will decide the 
instant case based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2008).


FINDING OF FACT

The Veteran's service-connected arthritis of the left knee 
was manifested by no more than arthritis established by X-ray 
findings and noncompensable limitation of motion.  There is 
no evidence of ankylosis; limitation of extension; 
subluxation, instability, or laxity; or impairment to the 
tibia or fibula.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in January 2006.  
The RO's September 2005 notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  

In addition, the Court has issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding the notice 
required for an increased compensation claim.  May and August 
2008 VCAA letters provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Charleston VA Medical Center (VAMC) have also been obtained.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  He was 
afforded VA examinations in December 2005, October 2006 and 
October 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.


Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran is currently service-connected for arthritis of 
the left knee, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  The Veteran 
contends that his left knee disability is currently 
characterized by limitation of motion due to arthritis pain.  
As such, he contends that he is entitled to a higher 
disability rating throughout the appeal period for his 
service-connected right knee disability. 

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the Veteran's left knee disability is 
currently rated under Diagnostic Code 5010 for arthritis due 
to trauma.  This diagnostic code is evaluated according to 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  The Veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee or under Diagnostic Code 5257 for instability of 
the left knee.  Under such circumstances, the Board will 
therefore consider (1) whether the Veteran is entitled to a 
rating in excess of 10 percent for any limitation of motion 
of the left knee for the appropriate period, and (2) whether 
the Veteran is entitled to a separate rating for any 
instability of the left knee.  With regards to the first 
issue, the Board will consider whether the Veteran is 
entitled to a higher rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  

As noted above, Diagnostic Code 5010, pertaining to arthritis 
due to trauma, is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008), pertinent to degenerative arthritis.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

With respect to instability of the left knee, Diagnostic Code 
5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The Board has considered whether staged ratings are 
appropriate in the present case.  See  Hart, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is no appropriate as there is no evidence that the 
Veteran's left knee disability underwent a change during this 
appeal.  

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for his left knee disorder.  In this regard, 
the Board notes that the Veteran's left knee disorder was 
manifested during this appeal by subjective complaints of 
pain.  In addition, there is objective evidence of 
noncompensable limitation of motion and arthritis established 
by X-ray findings.  There is no evidence, however, of 
ankylosis; compensable limitation of motion; subluxation, 
instability, or laxity; or impairment to the tibia or fibula.

With regards to range of motion testing, a December 2005 VA 
examination report indicates that the Veteran's left knee had 
flexion limited to 120 degrees and full extension to 0 
degrees without pain, weakness, incoordination or 
fatigability with repetitive motion.  At an October 2006 VA 
examination, the Veteran did not require the use of a cane or 
brace for his left knee.  Examination revealed flexion to 95 
degrees and full extension to zero degrees with no pain.  
There was no further loss of motion due to pain, repetitive 
motion, etc. See DeLuca, supra.  An October 2007 VA 
examination report notes pain from 30 to 0 degrees on 
extension but unequivocally finds that the pain did not limit 
motion, with motion continuing to 0 degrees extension.  Once 
again the examiner clearly found there was no further loss of 
motion due to pain, repetitive motion, etc. See DeLuca, 
supra.  

The Board notes that none of the Veteran's examinations 
reveals flexion limited to 60 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the Veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261.  The evidence of 
record does, however, demonstrate that the Veteran does not 
have full flexion in his left knee.  In addition, there is X-
ray evidence of arthritis in the left knee and subjective 
complaints of pain.  In light of the evidence above, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent under Diagnostic Code 5010.

The Board also finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted for the left knee, as 
there is no evidence of instability of the left knee.  In 
this regard, the Board observes the October 2006 VA 
examination notes the Veteran denied requiring the use of 
assistive devices, such as a brace or cane and an October 
2007 VA examination reflects a negative Drawer sign.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the Veteran's contentions that his 
left knee disability warrants an evaluation greater than 10 
percent.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected degenerative joint disease of the left 
knee.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. 
§ 3.159(a)(1) and (2) (2008).  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for the Veteran's 
left knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 10 percent for arthritis of the 
left knee is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


